Gary, P. J. The appellant filed a creditor’s bill under section 49 of the chancery act, making the village of Hyde Park one of the defendants, to reach the salary of Woods, as one of the village trustees. The village demurred, the court sustained the demurrer, and there the record of the action of the court upon the cause stops. What this court would have to say upon the merits, if the case was properly here, may be plausibly conjectured by reading the case of Merwin v. Chicago, 45 Ill. 133; but the order sustaining the demurrer is not a final decree, and therefore not appealable. Knapp v. Marshall, 26 Ill. 63. The appeal is dismissed. Appeal dismissed.